DETAILED ACTION

This action is in response to Applicants’ amendment received on September 24, 2020.
Claims 1 and 3-9 are pending in the application. Claim 2 has been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa (US PG Pub No. 2014/0366855), hereinafter “Kitagawa”.
Regarding claim 1, Kitagawa discloses a prime mover comprising: an engine (Fig. 1 (1)); a fan (Fig. 1 (9)) to generate a cooling airflow around the engine (1); an air-intake tube to supply outside air to the engine (Fig. 4 (6)); a connection tube (Fig. 12 (136)) to supply, to the air-intake tube (6), a blow-by gas generated in the engine (paragraph 57); 
Regarding claim 3, Kitagawa discloses the prime mover according to claim 1, wherein the fan (9) is arranged to suck air from a side of the engine and to output the air toward a direction separating from the engine (paragraph 31).
Regarding claim 4, Kitagawa discloses the prime mover according to claim 3, wherein the wind shielding member (94) is overlapped with a rotation track of the fan (9) when seen in a direction parallel to a rotation shaft of the fan (Fig. 3).
Regarding claim 5, Kitagawa discloses the prime mover according to claim 3, wherein the connection tube (paragraph 57) is arranged extending above the engine (1), and wherein the wind shielding member (94) includes: a first plate portion (Fig. 6 (vertical portion of element 94)) arranged opposed to the surface of the flow-path intersecting portion (Fig. 12 (in the vicinity of element 137)) on the upstream side; and a second plate portion (Fig. 6 (horizontal portion of element 94)) extending from an upper portion of the first plate portion toward a downstream side of the direction of the flow path of the cooling airflow, the second plate portion (Fig. 6 (horizontal portion of element 94)) being arranged above the flow-path intersecting portion (Fig. 12 (in the vicinity of element 137)).

Regarding claim 9, Kitagawa discloses a working machine comprising: the prime mover according to claim 1 (paragraph 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa, in view of Tokunaga et al. (US PG Pub No. 2017/0370256), hereinafter “Tokunaga”.
Regarding claim 7, Kitagawa discloses the prime mover according to claim 5.
Kitagawa fails to disclose a bracket to attach the wind shielding member to the engine, the bracket including: a first supporting portion attached to an upper portion of the engine; a second supporting portion supporting the first plate portion; and a clamp member clamping the connection tube.
However, Tokunaga does disclose a bracket (Tokunaga (Fig. 11 (23))) to attach the wind shielding member (Tokunaga (Fig. 11 (23a))) to the engine, the bracket (Tokunaga (23)) including: a first supporting portion attached to an upper portion of the engine; a second supporting portion supporting the first plate portion; and a clamp member clamping the connection tube (Tokunaga (Fig. 10; paragraph 36)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kitagawa by incorporating the teachings of Tokunaga in order to better secure the connection tube to the remaining structure of the apparatus.
Regarding claim 8, the modified invention of Kitagawa discloses the prime mover according to claim 1, comprising a filter (Tokunaga (16)) to remove an oil included in the .

Response to Arguments
Applicants’ remarks filed on September 24, 2020 have been fully considered but they are not deemed persuasive.
With regard to the Drawings Objections, Applicants amended the Drawings in order to overcome the objections. Therefore, the Drawings Objections are withdrawn.

Applicants contend that the reference of Kitagawa (US PG Pub No. 2014/0366855), hereinafter “Kitagawa” does not consider the flow path of the cooling air generated by the cooling fan. Applicants further contend that Kitagawa shows in Figure 7 a large opening that is formed in the exit side bracket (94), and that it shows in Figure 8 that there is a large space between the exit side bracket and the element 136. Examiner submits that as can be seen in Figures 7 and 8 of Kitagawa, a result of the arrangement presented in Kitagawa is that cooling airflow generated by the fan is prevented from being blown directly towards the connection tube. Examiner further submits that Kitagawa does solve the same problem that the current application seeks to solve. In Figure 6 is further 
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747